Justice MARTIN
dissenting.
I respectfully dissent. On 12 September 1984 the state filed a motion in this appeal asking this Court to take judicial notice of certain records of the North Carolina Department of Correction. Ruling on the motion was reserved until the determination of the appeal.
The records in question indicate that George Totten was not in prison at the time the motion for his production as a witness was made by defendant. According to the affidavit of the manager of combined records of the Department of Correction, Totten was released from prison on 28 January 1984. The documents verify this affidavit by recording the release date of Totten as 28 January 1984. The motion to secure the attendance of Totten was made on 27 February 1984. These records were certified on 12 *600September 1984. When these records are considered as evidence (there is no evidence to the contrary), the failure of the trial judge to allow defendant’s motion that Totten be produced as a witness could not be prejudicial error. If the trial judge had ordered that Totten be produced as a witness by the Department of Correction, it would have availed the defendant naught, because Totten was not there to be produced as a witness.
So the determining question is whether we should take judicial notice of the records of the Department of Correction. The Department of Correction was duly created by the legislature. N.C. Gen. Stat. § 143B-260 (1983). It is an agency of the state. Pharr v. Garibaldi, 252 N.C. 803, 115 S.E. 2d 18 (1960). The Department is required to provide the necessary custody and supervision of criminal offenders. N.C. Gen. Stat. § 143B-261 (1983). In order to carry out this duty, it is essential that the Department keep accurate records of when prisoners are received and discharged from custody. The records in question are such documents. They are public records within the meaning of N.C.G.S. 8C-1, Rule 803(8) (Cum. Supp. 1983). See 1 Brandis on North Carolina Evidence § 153 (1982). The courts may take judicial notice of the adjudicative facts contained in public records. Utilities Comm. v. Southern Bell Telephone Co., 289 N.C. 286, 221 S.E. 2d 322 (1976); 1 Brandis, supra, §§ 11, 13; N.C. Gen. Stat. § 8C-1, Rule 201 (Cum. Supp. 1983). Judicial notice may be taken at any stage of the proceeding. N.C. Gen. Stat. § 8C-1, Rule 201(f). This Court should allow the state’s motion that it take judicial notice of the records in question.
Assuming the defendant could have established “good cause” for the issuance of an order by the trial judge for the production of Totten by the prison authorities, the failure of the trial judge to issue such order did not prejudice defendant in this case. If error, it was harmless beyond all reasonable doubt. N.C. Gen. Stat. § 15A-1443(b) (1983). The state has carried its burden to show that any error by the trial judge was harmless beyond a reasonable doubt. Therefore, I find no legal reason to require this case to be tried a fourth time.